DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are allowable.
With regards to claim 1
The prior art dose not disclose or suggest the claimed “a connecting portion that connects the first top surface and the second top surface, and the connecting portion has an opposing surface opposite the first top surface” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2 & 3 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uyama et al. PG. Pub. No.: US 2018/0299823 A1 discloses the development unit includes a gripping portion for the user to grip and is provided at the front side of the housing serving as a development frame member. The development roller is rotatably supported at the back side of the development unit. The gripping portion is disposed at a position overlapping the housing as viewed along a cross-section orthogonal to the axial direction, a first agitator gear, a second agitator gear, and idle gears and illustrating the bottom for the housing having two bottom portions having an arc shapes, however is silent on a connecting portion that connects the first top surface and the second top surface, and the connecting portion has an opposing surface opposite the first top surface.
Ueno et al. PG. Pub. No.: US 2008/0152388 A1 discloses a first frame unit is constituted by a first frame as a part of a cartridge frame B. The first frame unit includes the developing roller, the developing blade, the developing chamber, the developer accommodating container, and the stirring members, where B the process cartridge has two stirring chambers where the bottom of B are configured to be arc shaped, however is silent on a connecting portion that connects the first top surface and the second top surface, and the connecting portion has an opposing surface opposite the first top surface.
Takahashi et al. US PATENT No.: US 7,110,688 B2 discloses a process cartridge includes a casing, within the casing a toner hopper, a supply roller, a developing roller, and a thickness regulating blade. As shown, the toner hopper is formed by the interior space of the casing. Two agitators are disposed in the toner hopper and arranged substantially in a horizontal direction where the casing is formed having two arc or semicircular shape configuration at the bottom of the casing, however is silent on a connecting portion that connects the first top surface and the second top surface, and the connecting portion has an opposing surface opposite the first top surface.
Miyabe et al. US PATENT No.: US 6,934,485 B2 discloses the toner accommodation frame has a large width to provide a large capacity, and the bottom side of the toner accommodation frame has three recessed or concave portions. The toner accommodation frame is provided with three stirring members which are driven by an unshown motor provided in the main assembly C of the apparatus. The stirring members correspond to the recesses having arcuate cross-sections. The developer T is stirred and said fed to the developing device frame by the stirring blade members provided on respective stirring shafts which are linearly juxtaposed, however is silent on a connecting portion that connects the first top surface and the second top surface, and the connecting portion has an opposing surface opposite the first top surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852